TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00621-CR




                                The State of Texas, Appellant

                                               v.

                              Steven Bradley Whitfield, Appellee



            FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
              NO. 589,979, HONORABLE DAVID CRAIN, JUDGE PRESIDING




               The State’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                            Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed on State’s Motion

Filed: December 20, 2001

Do Not Publish